Case 3:20-cv-00017-MMH-JBT Document 70-1 Filed 06/18/21 Page 1 of 6 PageID 981




                            EXHIBIT “A”
Case 3:20-cv-00017-MMH-JBT Document 70-1 Filed 06/18/21 Page 2 of 6 PageID 982


  From:              Darren Spielman
  To:                sms@beharlegal.com
  Cc:                Joanna Lubczanska
  Subject:           RE: Kauffman v Hight Times/Trans High
  Date:              Friday, June 18, 2021 10:55:00 AM


  Understood. We will reflect your position in the motion. Thank you for the response.



  Darren Spielman
  The Concept Law Group, P.A.
  An Intellectual Property Law Firm
  6400 North Andrews Avenue, Suite 500
  Fort Lauderdale, Florida 33309
  Office:     (754) 300-1500
  Direct:     (754) 300-1457
  Fax:          (754) 300-1501
  www.ConceptLaw.com

  DSpielman@ConceptLaw.com

  NOTICE: This e-mail message and any attachment to this e-mail message contains confidential information
  that may be legally privileged. If you are not the intended recipient, you must not review, retransmit, convert
  to hard copy, copy, use or disseminate this e-mail or any attachments to it. If you have received this e-mail in
  error, please notify us immediately by return e-mail or by telephone at 754.300.1500 and delete this message.
  Please note that if this e-mail message contains a forwarded message or is a reply to a prior message, some or
  all of the contents of this message or any attachments may not have been produced by the sender.



  From: sms@beharlegal.com <sms@beharlegal.com>
  Sent: Friday, June 18, 2021 10:52 AM
  To: Darren Spielman <dspielman@conceptlaw.com>
  Cc: Joanna Lubczanska <jlubczanska@conceptlaw.com>
  Subject: RE: Kauffman v Hight Times/Trans High

  Darren:

  My clients have been uncommunicative, and would likely not agree to a motion to compel.

  At the same time, I would not dare take any action in contravention of either the magistrate’s order
  or plaintiff’s entitlement to discovery under the Federal Rules of Civil Procedure.

  This illustrates why I have a pending motion to withdraw.

  Sam


  From: Darren Spielman <dspielman@conceptlaw.com>
  Sent: Friday, June 18, 2021 10:37 AM
  To: sms@beharlegal.com
  Cc: Joanna Lubczanska <jlubczanska@conceptlaw.com>; Darren Spielman
Case 3:20-cv-00017-MMH-JBT Document 70-1 Filed 06/18/21 Page 3 of 6 PageID 983


  <dspielman@conceptlaw.com>
  Subject: RE: Kauffman v Hight Times/Trans High

  Sam:
  Given my other obligations and cases, I cannot leave open multiple days of time until your clients
  decide they are ready for a deposition. We are putting together a new motion to compel, as your
  client is not cooperating on scheduling the deposition(s) as required by the Court’s Order. The Court
  Order required immediate cooperation, and your clients delay runs afoul of that requirement. We
  assume you will oppose such a motion, but want to provide you an opportunity to state otherwise
  prior to filing the motion.



  Darren Spielman
  The Concept Law Group, P.A.
  An Intellectual Property Law Firm
  6400 North Andrews Avenue, Suite 500
  Fort Lauderdale, Florida 33309
  Office:     (754) 300-1500
  Direct:     (754) 300-1457
  Fax:          (754) 300-1501
  www.ConceptLaw.com

  DSpielman@ConceptLaw.com

  NOTICE: This e-mail message and any attachment to this e-mail message contains confidential information
  that may be legally privileged. If you are not the intended recipient, you must not review, retransmit, convert
  to hard copy, copy, use or disseminate this e-mail or any attachments to it. If you have received this e-mail in
  error, please notify us immediately by return e-mail or by telephone at 754.300.1500 and delete this message.
  Please note that if this e-mail message contains a forwarded message or is a reply to a prior message, some or
  all of the contents of this message or any attachments may not have been produced by the sender.



  From: Darren Spielman <dspielman@conceptlaw.com>
  Sent: Thursday, June 17, 2021 9:19 AM
  To: sms@beharlegal.com
  Cc: Darren Spielman <dspielman@conceptlaw.com>; Joanna Lubczanska
  <jlubczanska@conceptlaw.com>
  Subject: RE: Kauffman v Hight Times/Trans High

  Sam:
  I no longer have availability on Friday the 25th for the deposition. We need confirmation from your
  client on the one of the other days. The Court has ordered the parties to confer immediately and
  schedule the continued deposition. Since this deposition must occur before June 30, your clients
  have had notice and knowledge of this requirement for over a week now and should have made
  accommodations and checked their schedules. If we cannot get this deposition set by the end of the
  day we will be forced to seek relief from the Court.



  Darren Spielman
Case 3:20-cv-00017-MMH-JBT Document 70-1 Filed 06/18/21 Page 4 of 6 PageID 984


  The Concept Law Group, P.A.
  An Intellectual Property Law Firm
  6400 North Andrews Avenue, Suite 500
  Fort Lauderdale, Florida 33309
  Office:     (754) 300-1500
  Direct:     (754) 300-1457
  Fax:          (754) 300-1501
  www.ConceptLaw.com

  DSpielman@ConceptLaw.com

  NOTICE: This e-mail message and any attachment to this e-mail message contains confidential information
  that may be legally privileged. If you are not the intended recipient, you must not review, retransmit, convert
  to hard copy, copy, use or disseminate this e-mail or any attachments to it. If you have received this e-mail in
  error, please notify us immediately by return e-mail or by telephone at 754.300.1500 and delete this message.
  Please note that if this e-mail message contains a forwarded message or is a reply to a prior message, some or
  all of the contents of this message or any attachments may not have been produced by the sender.



  From: sms@beharlegal.com <sms@beharlegal.com>
  Sent: Wednesday, June 16, 2021 2:14 PM
  To: Darren Spielman <dspielman@conceptlaw.com>
  Subject: RE: Kauffman v Hight Times/Trans High

  Hi Darren,

  I have emailed my client about this and have yet to receive any response. I will advise as soon as I
  hear.

  Thanks,
  Sam


  From: Darren Spielman <dspielman@conceptlaw.com>
  Sent: Wednesday, June 16, 2021 2:05 PM
  To: sms@beharlegal.com
  Cc: Darren Spielman <dspielman@conceptlaw.com>
  Subject: RE: Kauffman v Hight Times/Trans High

  Sam: Following up again about your clients’ availability for the deposition(s). We need to get this
  scheduled.



  Darren Spielman
  The Concept Law Group, P.A.
  An Intellectual Property Law Firm
  6400 North Andrews Avenue, Suite 500
  Fort Lauderdale, Florida 33309
  Office:     (754) 300-1500
  Direct:     (754) 300-1457
  Fax:          (754) 300-1501
  www.ConceptLaw.com
Case 3:20-cv-00017-MMH-JBT Document 70-1 Filed 06/18/21 Page 5 of 6 PageID 985


  DSpielman@ConceptLaw.com

  NOTICE: This e-mail message and any attachment to this e-mail message contains confidential information
  that may be legally privileged. If you are not the intended recipient, you must not review, retransmit, convert
  to hard copy, copy, use or disseminate this e-mail or any attachments to it. If you have received this e-mail in
  error, please notify us immediately by return e-mail or by telephone at 754.300.1500 and delete this message.
  Please note that if this e-mail message contains a forwarded message or is a reply to a prior message, some or
  all of the contents of this message or any attachments may not have been produced by the sender.



  From: sms@beharlegal.com <sms@beharlegal.com>
  Sent: Monday, June 14, 2021 4:33 PM
  To: Darren Spielman <dspielman@conceptlaw.com>
  Subject: Re: Kauffman v Hight Times/Trans High

  Good afternoon Darren,

  I am available those dates and have asked my client regarding the availability of one or more
  representatives with knowledge of these topics.

  Defendants do not oppose your proposed motion.

  Have you spoken with your client about defendants' last settlement proposal? We are so very
  close. Please advise.

  Thanks,
  Sam


  From: Darren Spielman <dspielman@conceptlaw.com>
  Sent: Monday, June 14, 2021 10:54 AM
  To: sms@beharlegal.com <sms@beharlegal.com>
  Cc: Darren Spielman <dspielman@conceptlaw.com>
  Subject: Kauffman v Hight Times/Trans High

  Sam:
  We write to confer with you regarding two topics:
     1. Setting the deposition of the corporate representative for Topics 2,4,5,9 and 15 as required
        by the Court Order (DE 64). I have availability on June 24, 25, and 28. Please let me know
        which one of these is preferred and we can get this scheduled.
     2. The deadline for dispositive motions is June 29, which will not give us ample time after the
        supplemental production of documents and supplemental deposition. We would like to
        request a 14 day extension of the dispositive deadline up through July 13. Please advise if you
        would agree to this motion.

  Darren Spielman
Case 3:20-cv-00017-MMH-JBT Document 70-1 Filed 06/18/21 Page 6 of 6 PageID 986


  The Concept Law Group, P.A.
  An Intellectual Property Law Firm
  6400 North Andrews Avenue, Suite 500
  Fort Lauderdale, Florida 33309
  Office:     (754) 300-1500
  Direct:     (754) 300-1457
  Fax:          (754) 300-1501
  www.ConceptLaw.com

  DSpielman@ConceptLaw.com

  NOTICE: This e-mail message and any attachment to this e-mail message contains confidential information
  that may be legally privileged. If you are not the intended recipient, you must not review, retransmit, convert
  to hard copy, copy, use or disseminate this e-mail or any attachments to it. If you have received this e-mail in
  error, please notify us immediately by return e-mail or by telephone at 754.300.1500 and delete this message.
  Please note that if this e-mail message contains a forwarded message or is a reply to a prior message, some or
  all of the contents of this message or any attachments may not have been produced by the sender.
